MEMORANDUM**
The petitioner seeks review of a final order of the Board of Immigration Appeals (BIA) affirming an order of deportation and denial of asylum. The BIA concluded that the petitioner has not suffered past *179persecution and is in no danger of future persecution upon his return to Armenia.
The petitioner, formerly a head architect in Armenia, alleges that he would be persecuted upon return to Armenia because of his brief involvement over a decade ago in the national army (HAB), an organization that was loosely affiliated with the Armenian Revolutionary Federation or “Dashnaks.” The record indicated that the Dashnaks are no longer at risk of persecution, and in fact, have been recognized by the Armenian government as a political party. Vahanian’s own expert could present no evidence of persecution of former HAB members since the Soviet Union fell and Armenia gained its independence. On this record, substantial evidence supports the BIA’s finding that the petitioner does not have a reasonable fear of persecution. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Furthermore, the petitioner, who was never a member of the Dashnaks, cannot point to actual harm he suffered at the hands of the Armenian government. He conceded that for over three decades he has had “no problems” with the Armenian government. Accordingly, he has not made out a claim of past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000); cf. Ruano v. Ashcroft, 301 F.3d 1155, 1162 (9th Cir.2002).
Because substantial evidence supports the BIA’s decision to deny asylum and withholding of deportation, and Vahanian has not presented any evidence that compels a contrary finding, his petition must be denied.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.